Citation Nr: 1549675	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to September 2007, from October 2007 to October 2008 and from December 2012 to December 2013, with additional periods of Naval Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran was contacted by telephone by the RO and stated that he wished to cancel his appeal, as well as his scheduled hearing before the Board.  He was sent a form to complete and sign to confirm his intention to withdraw his claim.  He did not submit the claim.  In April 2015, the Board sent the Veteran a letter asking him to indicate if he still wished to proceed with his claim.  No response has been received.

In June 2015, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's current skin disability was caused or aggravated by service.  The opinion was received in September 2015 and a copy was furnished to the Veteran and his representative and they were provided a 60 day window in which to submit a response.  No response having been received within the allotted time frame, the Board will render its decision.  


FINDING OF FACT

The Veteran's seborrheic dermatitis pre-existed his military service; the evidence fails to show that it was permanently worsened as a result of his active duty service.


CONCLUSION OF LAW

The criteria for service connection for seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In November 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2009 and August 2010.  When the opinions were not deemed adequate for adjudication purposes, the Board requested and received a VHA expert medical opinion.  Combined with the VA examination results, this opinion provided all the information required to render a full and fair decision in the case and no further obligations under the duty to assist remain to be satisfied.  

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

At the VA examination in January 2009, the Veteran complained of seborrheic dermatitis that had been present intermittently since 2001 and had become more chronic over time.  The examiner described the condition as affecting less than five percent of the entire body and less than five percent of the exposed skin area.  The examiner offered the opinion that the condition was not due to the Veteran's military service, noting that the condition is extremely common in both civilian and non-civilian populations and is due to an individual's propensity to be more reactive to a type of yeast found in normal skin.  

In the Notice of Disagreement filed in April 2009 the Veteran argued that his service treatment records show that he was treated for seborrheic dermatitis while on active duty.  Therefore, he felt the disorder should be subject to service connection.

In a subsequent VA examination conducted in August 2010, the examiner noted that the Veteran's entrance examination for the military reserves in December 2001 showed the use of prescription medication for seborrheic dermatitis.  The Veteran reported that he was initially diagnosed with seborrheic dermatitis in 1994, and that the condition had worsened since 2000.  The examiner noted that the condition is a very common chronic condition in the population in general and stated that the Veteran's seborrheic dermatitis was not aggravated beyond the normal progression as a result of service.

As noted above, the Board sought and obtained an expert medical opinion from a dermatologist to resolve any remaining uncertainties with respect to whether the Veteran's skin disability was caused or aggravated by his military service.  The medical expert responded that because seborrheic dermatitis is a known chronic condition characterized by intermittent flare-ups which does not typically "fully resolve," the Veteran's various flare-ups before and during service would constitute a single chronic condition.  The expert further stated that the evidence of a diagnosis with prescription medication for seborrheic dermatitis as early as December 2001 clearly and unmistakably demonstrated that the skin disability at issue pre-existed active duty military service, which began in October 2006.  Further, based on the medical evidence of record, the expert offered the opinion that the Veteran's disability was not aggravated or permanently worsened during his service, because there was no evidence of more severe symptoms or more frequent flare-ups.  The expert noted that flare-ups could be triggered by stressful events, but that there was no indication in the record that this was the case for the Veteran.

In light of the evidence set forth above, the Board finds that the Veteran's seborrheic dermatitis clearly and unmistakably pre-existed his active duty military service.  The Board also finds that the Veteran's disability did not worsen during his active duty military service.  Therefore, the presumption of soundness does not apply and the criteria for service connection based on incurrence in or aggravation during service have not been met.  38 C.F.R. §§ 3.304, 3.304, 3.306.  The preponderance of the evidence being against the claim, the benefit of the doubt standard does not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied.



ORDER

Service connection for seborrheic dermatitis is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


